Order granting motion of defendants to extend the stay contained in the judgment herein, dated August 3, 1936, until ten days after the entry of an order on the appeal from said judgment, unanimously reversed, with twenty dollars costs and disbursements, and the motion denied, unless security in the sum of $5,000 is furnished to pay the salaries of employees of plaintiff union, which might have been earned during the suspension of the effective directions of the judgment herein. If said security is furnished the order appealed from is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.